DETAILED ACTION
Applicant: VIKLUND, Henrik & SANDSTEN, Jonas
Assignee: FLIR Systems AB
Attorney: Gregory J. MICHELSON (Reg. No.: 44,940) and Justin G. GILLELAND (Reg. No.: 72,439)
Filing: Amendment filed 19 May 2022
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are currently pending before the Office.  Claims 1-2, 9, 11-12, and 19 have been amended, and claims 1 and 11 are further amended by Examiner’s Amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin G. Gilleland (Reg. No.: 72,439) on 02 June 2022.  Claims 1 and 11 were amended to fix an antecedent basis/indefiniteness issue over “radiometric values” and “first and second radiometric values”.
The application has been amended as follows: 

Claim 1. (Currently Amended) A method comprising: 
receiving infrared radiation from a scene at a sensor array comprising first and second sets of infrared sensors associated with first and second wavelength ranges of the infrared radiation, respectively; 
capturing a first image of the scene by the first set of infrared sensors; 
detecting a background object in the first image; 
capturing a second image of the scene by the second set of infrared sensors with the background object in a shifted position relative to the first image; 
tracking the background object to identify the background object in the second image to determine first and second radiometric values corresponding to the first and second wavelength ranges have been captured for the background object; 
updating a radiometric scene map with the first and second radiometric values associated with the first and second images and correlated to a location of the background object in the scene; and 
performing gas quantification using the radiometric scene map.

Claim 11. (Currently Amended) A system comprising: 
a sensor array configured to receive infrared radiation from a scene, the sensor array SUITE 700COSTA MESA, CA 92626(949) 202-3000 comprising:comprising: 
FAX (949) 202-3001Page 3 of 12Appl. No.: 16/911,328a first set of infrared sensors configured to capture a first image associated with a first wavelength range of the infrared radiation, and 
a second set of infrared sensors configured to capture a second image associated with a second wavelength range of the infrared radiation and with the background object in a shifted position relative to the first image; and a processor configured to: 
detect a background object in the first image, 
track the background object to identify the background object in the second image to determine first and second radiometric values corresponding to the first and second wavelength ranges have been captured for the background object, 
update a radiometric scene map with the first and second radiometric values associated with the first and second images and correlated to a location of the background object in the scene, and 
perform gas quantification using the radiometric scene map.

Response to Arguments
Applicant’s arguments, see Pages 9-12, filed 19 May 2022, with respect to formality objections, §112(b), & prior art rejections have been fully considered and are persuasive in that the Specification & Claims have been amended to fix formality issues between the Specification & Drawings and to make the claims definite, and the claims have been amended to avoid the cited art.  The objections of the Drawings & Specification have been withdrawn, and the rejections of the claims have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 11, the closest prior art references are:
Sandsten et al. – which discloses capturing a gas-absorption-path-length (Sandsten et al.: Fig. 8 step 810) for quantifying gas (Abstract) including capturing first and second wavelength ranges (step 803) using first (Fig. 6 set 6132) and second sets (6142) of infrared sensors for gas quantification (¶¶81-83).  

    PNG
    media_image1.png
    842
    1097
    media_image1.png
    Greyscale

However, Sandsten et al. fails to disclose capturing a second image with the background object in a shifted position relative to the first image, it fails to disclose tracking the background object to identify the background object in the second image to determine first and second radiometric values corresponding to the first and second wavelength ranges, and it fails to disclose updating a radiometric scene map with the first and second radiometric values associated with the first and second images.
Strandemar – which discloses gas visualization in an image depicting a scene (Strandemar: Abstract) including capturing first and second images at different times (Abstract) and processing a first image (Figs. 4A-4B IR image 100) into a difference image (600), undergoing further processing into a gas map (800) and intermediate gas image (900) to obtain a final gas image (1100).  However, Strandemar fails to disclose first and second sets of infrared sensors associated with first and second wavelength ranges, it fails to disclose capturing a second image of the scene with the second set of infrared sensors, and it fails to disclose updating a radiometric scene map with the first and second radiometric values associated with the first and second images.

    PNG
    media_image2.png
    558
    1114
    media_image2.png
    Greyscale

Hedberg (US Pub. 2020/0116583 – priority to 12 June 2017 but has a common assignee) – which discloses computing a gas leak rate from IR sensors (Hedberg: Abstract) utilizing segmentation, filtering, and flow calculation (Fig. 11 steps 1104-1114) to obtain gas leak rates (Liters per minute (LPM) 1118).  However, Hedberg fails to disclose first and second sets of infrared sensors associated with first and second wavelength ranges, it fails to disclose capturing a second image of the scene with the second set of infrared sensors, and it fails to disclose updating a radiometric scene map with the first and second radiometric values associated with the first and second images and correlated to a location of the background object in the scene.

    PNG
    media_image3.png
    617
    1313
    media_image3.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for a method (claim 1) or a system (claim 11) including receiving infrared radiation from a scene (170) at a sensor array including first (230A) and second sets (230B) of infrared sensors associated with first and second wavelength ranges; 

    PNG
    media_image4.png
    695
    813
    media_image4.png
    Greyscale

capturing a first image of the scene and detecting a background object in the first image; capturing a second image by the second set of infrared sensor with the background object in a shifted position relative to the first image; tracking the background object to identify the background object in the second image to determine first and second radiometric values corresponding to the first and second wavelength ranges; updating a radiometric scene map with the first and second radiometric values correlated to a location of the background object; and performing gas quantification using the radiometric scene map, in combination with the other claimed elements and variations in claim 11.  Claims 210 and 12-20 are allowed based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884